     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 1 of 59


 1     DONALD SPECTER – 083925                        MICHAEL W. BIEN – 096891
       STEVEN FAMA – 099641                           JEFFREY L. BORNSTEIN – 099358
 2     MARGOT MENDELSON – 268583                      ERNEST GALVAN – 196065
       PRISON LAW OFFICE                              LISA ELLS – 243657
 3     1917 Fifth Street                              THOMAS NOLAN – 169692
       Berkeley, California 94710-1916                JENNY S. YELIN – 273601
 4     Telephone: (510) 280-2621                      MICHAEL S. NUNEZ – 280535
                                                      JESSICA WINTER – 294237
 5     CLAUDIA CENTER – 158255                        MARC J. SHINN-KRANTZ – 312968
       DISABILITY RIGHTS EDUCATION                    CARA E. TRAPANI – 313411
 6     AND DEFENSE FUND, INC.                         ALEXANDER GOURSE – 321631
       Ed Roberts Campus                              AMY XU – 330707
 7     3075 Adeline Street, Suite 210                 ROSEN BIEN
       Berkeley, California 94703-2578                GALVAN & GRUNFELD LLP
 8     Telephone: (510) 644-2555                      101 Mission Street, Sixth Floor
                                                      San Francisco, California 94105-1738
 9                                                    Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                     UNITED STATES DISTRICT COURT
13                                     EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                             Case No. 2:90-CV-00520-KJM-DB
16                       Plaintiffs,                  DECLARATION OF ERNEST
                                                      GALVAN IN SUPPORT OF
17                  v.                                PLAINTIFFS’ SUPPLEMENTAL
                                                      BRIEF FOLLOWING EVIDENTIARY
18 GAVIN NEWSOM, et al.,                              HEARING ON DEPARTMENT OF
                                                      STATE HOSPITAL TRANSFERS
19                       Defendants.
                                                      Judge: Hon. Kimberly J. Mueller
20
21
22
23
24
25
26
27
28
      [3659465.1]

               DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL BRIEF
               FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 2 of 59


 1                  I, Ernest Galvan, declare:
 2                  1.     I am an attorney duly admitted to practice before this Court. I am a partner
 3 in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for Plaintiffs. I
 4 have personal knowledge of the facts set forth herein, and if called as a witness, I could
 5 competently so testify. I make this declaration in support of Plaintiffs’ Supplemental Brief
 6 Following Evidentiary Hearing on Department of State Hospital Transfers.
 7                  2.     Attached hereto as Exhibit A is a true and correct copy of excerpts of the
 8 transcript of a hearing in this case that occurred on June 21, 2013, which includes the
 9 testimony of CDCR Senior Supervising Psychiatrist Dr. Troncoso.
10                  3.     Attached hereto as Exhibit B is a true and correct copy of excerpts of the
11 transcript of a hearing in this case that occurred on June 19, 2013, which includes the
12 testimony of Plaintiffs’ expert, psychiatrist Dr. Pablo Stewart.
13                  4.     Attached hereto as Exhibit C is a true and correct copy of excerpts of the
14 transcript of a hearing in this case that occurred on October 23, 2020, which includes the
15 testimonies of Plaintiffs’ expert, psychiatrist Dr. Pablo Stewart and DSH Medical Director,
16 Dr. Katherine Warburton.
17                  5.     Attached hereto as Exhibit D is a true and correct copy of an email and an
18 excerpt of an attached document that I received from counsel for CDCR on December 3,
19 2020, which shows the waitlist for intermediate and acute inpatient level of care.
20
21                  I declare under penalty of perjury under the laws of the United States of America
22 that the foregoing is true and correct, and that this declaration is executed at El Cerrito,
23 California this 7th day of December, 2020.
24
25                                                         /s/ Ernest Galvan
                                                           Ernest Galvan
26
27
28
      [3659465.1]
                                                          1
               DECLARATION OF ERNEST GALVAN IN SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL BRIEF
               FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF STATE HOSPITAL TRANSFERS
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 3 of 59




              EXHIBIT A
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 4 of 59


 1                   IN THE UNITED STATES DISTRICT COURT

 2               FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                               ---O0O---

 4      BEFORE THE HONORABLE LAWRENCE K. KARLTON, SENIOR JUDGE

 5

 6   RALPH COLEMAN, et al.,

 7           Plaintiffs,

 8   Vs.                                 CASE NO. CIV. S-90-0520 LKK

 9   EDMUND G. BROWN JR., et al.,
     et al.,
10

11           Defendants.

12   ___________________________/

13

14

15

16                               ---o0o---

17

18                         REPORTER'S TRANSCRIPT

19             RE:   EXCERPT OF EVIDENTIARY HEARING - DAY 3

20                           JUNE 21ST, 2013

21

22                              ---o0o---

23

24

25   Reported by:                     CATHERINE E.F. BODENE,
                                      CSR. No. 6926


                                DSH Hearing June 21
         Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 5 of 59
                                                                                 2
1    1                          DIRECT EXAMINATION

     2   BY MR. RUSSELL:

     3   Q.       Good morning, Dr. Troncoso.

     4   A.       Good morning, sir.

     5   Q.       Are you presently employed by the California

     6   Department of State Hospitals?

     7   A.       I am.

     8   Q.       What is your present position with DSH?

     9   A.       Senior supervising psychiatrist.

    10   Q.       Where do you work?

    11   A.       At DSH Salinas Valley.

    12   Q.       The Salinas Valley Psychiatric Program?

    13   A.       Yes.

    14   Q.       How long in your current position have you been at

    15   Salinas Valley Psychiatric Program?

    16   A.       Well, I'm not sure I understand.    I've been at

    17   Salinas Valley Psychiatric Program for four and a half years.

    18   Then I had a small hiatus of six weeks and then I returned.

    19   Q.       So there was a period of time in which you left?

    20   A.       Correct.

    21   Q.       When did you return?

    22   A.       June 17th.

    23   Q.       So that was on Monday?

    24   A.       Correct.

    25   Q.       Before I get into your position with the Department



                                    DSH Hearing June 21
          Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 6 of 59
                                                                                  11

      1   comes in, or just patients who are going to be on your

      2   workload?

      3              THE WITNESS:   The patients that are going to be on my

      4   workload.     But if I'm the only psychiatrist there, I see

      5   everybody.

      6              THE COURT:   Okay.

      7              THE COURT:   As a supervising psychiatrist, do you see

      8   everybody or just get reports or what do you do?

      9              THE WITNESS:   No, I don't get reports.   I follow -- I

     10   have a caseload so I see those --

     11              THE COURT:   Just that portion.

     12              THE WITNESS:   -- individually.

     13              THE COURT:   Okay.   Thank you, sir.

     14   BY MR. RUSSELL:

I3   15   Q.       Do other staff also see the patient while they're on

     16   orientation status?

     17   A.       It's amazing, but there is a lot of staff that really

     18   see the patient almost continuously.      From the time they

     19   arrive in our facility, from the MTAs that escort our patient

     20   from the receiving and release unit to our unit, staff

     21   interacts with that patient constantly.

     22            And by constantly, it seems like they have eyes on

     23   these patients 24/7.      I'm not the only person that sees the

     24   patient.    There is the registered nurse.    There is the

     25   psychologist, the social worker who has a caseload, the



                                      DSH Hearing June 21
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 7 of 59
                                                                             12

 1   recreational therapist and others, like psych-techs, for

 2   example, that really have created a milieu, so to speak, a

 3   therapeutic milieu in which the patient is immersed in.        So

 4   I'm not the only one.

 5   Q.       What is your understanding of the orientation status,

 6   what the patient -- well, what is your understanding of the

 7   orientation status?

 8   A.       It's a time period where they're given an opportunity

 9   to adjust to a new program.    They may have come from another

10   type of care in CDCR.    And if they're, for example, EOP, they

11   go to our intermediate facility, and they need a period of

12   adjustment, so to speak.

13            We get to know the patient.    They get to know us.

14   And it is almost like a handshaking type of encounter.

15            THE COURT:   Except they're in handcuffs.

16            THE WITNESS:   Except they're in handcuffs.    But we

17   have a Level IV maximum security prison so we have that

18   component to sort of contend with.

19   BY MR. RUSSELL:

20   Q.       Your Honor anticipated my question.     The inmates

21   remain in cuffs during orientation status?

22   A.       They do.

23   Q.       They're in cuffs when outside of their cell, correct?

24   A.       Only outside of their cell.

25   Q.       During orientation status are patients prohibited



                                DSH Hearing June 21
         Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 8 of 59
                                                                                 19

     1   something because I'm assuming that they're really sick

     2   people.

     3             Expecting them to fill out a form is, I would assume,

     4   frequently unreasonable -- not a reasonable expectation?

     5             THE WITNESS:    Well, they don't necessarily have to

     6   fill out a form, Your Honor.        They can communicate to

     7   somebody else that they need to be seen.

     8             THE COURT:     To see people who are, I gather -- I

     9   mean, we've heard testimony that you see people who are

    10   essentially catatonic.

    11             THE WITNESS:    Well, I have to differ.     We don't see

    12   the people with catatonia.        That is more of an acute

    13   situation that has to be addressed at a higher level of

    14   care.

    15             THE COURT:     Okay.   Let's say you're a Level IV and

    16   you're catatonic.      Where do you go?     Where do they send you?

    17             THE WITNESS:    You would go to Vacaville.

4   18             THE COURT:   Okay.     Okay.   So you have people who are

    19   intermediate, but they're still quite sick.

    20             Try and tell me, I know that there is no typical, but

    21   as a general matter can you describe the nature of the

    22   problems that have sent the patient to your hospital?

    23             THE WITNESS:    Well, the problems that we have sent to

    24   our hospital are quite different.         We have the maximum

    25   security component, but we also have some of the sickest



                                      DSH Hearing June 21
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 9 of 59
                                                                             20

 1   people in the state hospital system, as well as in CDCR.

 2            These patients present with major psychiatric

 3   disorders.   For example, psychotic disorders, mood disorders

 4   and major anxiety disorders.       So we come across a wide

 5   spectrum.    They are usually medicated, some of them not.

 6   And -- I'm sorry.

 7            THE COURT:   No.   No.    I was afraid that the lawyer

 8   was about to interrupt you.       I was trying to stop him.

 9            Go ahead.

10            THE WITNESS:   With those major categories, like take

11   schizophrenia for example, we see all types of

12   schizophrenia.

13            THE COURT:   So you see people with schizophrenia.

14   They may not even recognize where they are?

15            THE WITNESS:   In rare cases.     If they are gravely

16   disabled, that may be so.

17            THE COURT:   In any event, being schizophrenia --

18   asking you, not telling you.       I can hear myself as if I'm

19   telling you, and I don't mean to.

20            Whatever the level is, they are probably not able to

21   accurately evaluate where they are and what's happening to

22   them?

23            THE WITNESS:   They're well aware of where they are

24   because we check for that on initial assessment.       We also

25   make room for things that -- for instances where they are



                                 DSH Hearing June 21
          Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 10 of 59
                                                                                   23

      1               In other words, there's -- we can't get the right

      2    treatment tailored to that patient, and they need a higher

      3    level of care.      So I only know of Vacaville by referral.    We

      4    send those people to Vacaville.

I5    5    Q.         Who are the people that you keep that, as you say,

      6    have moderate acuity?

      7               Again, can you explain what you mean by that and the

      8    kind of patients that you are treating in layman's terms?

      9    A.         The patients that we treat are patients that are

     10    severely mentally ill.     You know, if you look at a bell

     11    curve, there is going to be some outliers on the tail end of

     12    the curve on both ends.

     13             That tail end of the curve going forward represents

     14    people who are severely mentally ill and that need a higher

     15    level of care.

     16             And sometimes they come from CDCR with that level of

     17    care, and we recognize it early, we make a referral early.

     18             When we work with them and we establish that their

     19    diagnosis, for example, may not be the clearest, or they need

     20    more attention because they're chronically suicidal, then we

     21    sends them to Vacaville.

     22    Q.       Now, going back to the IDTT, the Interdisciplinary

     23    Treatment Team, they meet on a formal basis every 30 days,

     24    correct?

     25    A.       Correct.



                                       DSH Hearing June 21
          Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 11 of 59
                                                                                   24

      1    Q.       That's not the only time in which the patient is

      2    seen; is that correct?

      3    A.       No.   I gave you examples of when we see them outside

      4    of the IDT.

      5    Q.       In addition to you as the staff psychiatrist, who

      6    else treats the patients?

      7    A.       The whole milieu.

I6    8    Q.       Can you describe what that milieu is?

      9    A.       Well, a therapeutic environment.    The environment

     10    that starts from the moment they're in reception -- receiving

     11    and release.   There are two MTAs that bring them to our

     12    facility.   That's the start of the therapeutic milieu.

     13             Then when they come to our unit, they are essentially

     14    immersed in a therapeutic environment.     Every contact with

     15    them is therapeutic in nature, from the MTAs, from the

     16    nursing staff, the psych-techs, the med nurse, and so on so

     17    forth, even down to the cleaning people.     That's part of the

     18    therapeutic milieu.   They are immersed in that.

     19             So we have a multitude of people actually

     20    contributing to that milieu.    Very therapeutic.   You may not

     21    think that the guy that cleans the floor is therapeutic, but

     22    he cleans the cell of some of our patients, and he can tell

     23    us a lot of information about what they find in the cell that

     24    helps us direct our treatment.

     25             Or the cook, for example, has special diets that



                                     DSH Hearing June 21
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 12 of 59
                                                                              25

 1    these patients are on, whether for religious or medical

 2    reasons.    The cook plays a part in all of this.

 3             So there is a hierarchy of people that contribute to

 4    this therapeutic milieu.

 5    Q.       As part of the treatment that is offered by you as

 6    one of the staff psychiatrists, you mentioned that you see

 7    patients on an individual basis.

 8             Do you see them at their cell front?

 9    A.       Sometimes.

10    Q.       When do you do that?

11    A.       Well, for example, maybe they don't want to come out

12    for some reason, then it is either myself or the whole team

13    that actually goes to the cell front and tries to encourage

14    the patient to come out and meet with us.

15    Q.       Are there instances in which -- well, let me back up.

16             Are you, as a staff psychiatrist, able to provide

17    what you consider to be effective care when you meet with a

18    patient at their cell front?

19    A.       It's not the most ideal of circumstances because

20    there's a lack of confidentiality that goes with a cell front

21    meeting, but it is sufficient enough to get an idea of where

22    they are.

23    Q.       If you do not believe that is sufficient, what do you

24    do?

25    A.       Then we ask them to come out again and repeatedly



                                 DSH Hearing June 21
         Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 13 of 59
                                                                                  77

     1    Q.         He was referred to the intermediate care program

     2    following that suicide attempt?

     3    A.         I don't see that.   I see a referral from Sacramento

     4    to the mental health crisis bed in San Quentin.

     5    Q.         Then the next line?

     6    A.         DSH Intermediate Care Program.   Referral to the

     7    program was made.

7    8    Q.         You testified earlier about the kinds -- the acuity

     9    of the patients who come into the ICF program.     Is it fair to

    10    say that after serious suicide attempts, inmates who are

    11    seriously suicidal is one type of inmate referred to your

    12    program?

    13    A.       Yes.

    14    Q.       That inmate might be considered a serious risk to

    15    himself or others?

    16    A.       Yes.

    17    Q.       After this suicide, while you were at the Salinas

    18    Valley Psychiatric Program, was there any discussion that you

    19    were privy to about changing the process of cuff status?

    20    A.       No discussion.

    21    Q.       Were any changes to the orientation status made?

    22    A.       No.

    23    Q.       Were any additional clinical monitoring obligations

    24    added to cuff status?

    25    A.       No.



                                     DSH Hearing June 21
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 14 of 59
                                                                          142

 1                        REPORTER'S CERTIFICATE

 2                                ---o0o---

 3
      STATE OF CALIFORNIA )
 4    COUNTY OF SACRAMENTO )

 5

 6
               I certify that the foregoing is a correct transcript
 7
      from the record of proceedings in the above-entitled matter.
 8

 9

10                    IN WITNESS WHEREOF, I subscribe this
      certificate at Sacramento, California.
11

12

13       /S/_Catherine E.F. Bodene_________________________
             CATHERINE E.F. BODENE, CSR NO. 6926
14           Official United States District Court Reporter

15

16

17

18

19

20

21

22

23

24

25



                            DSH Hearing June 21
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 15 of 59




              EXHIBIT B
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 16 of 59


 1                    IN THE UNITED STATES DISTRICT COURT

 2                FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                                ---O0O---

 4      BEFORE THE HONORABLE LAWRENCE K. KARLTON, SENIOR JUDGE

 5

 6    RALPH COLEMAN, et al.,

 7           Plaintiffs,

 8    Vs.                                CASE NO. CIV. S-90-0520 LKK

 9    EDMUND G. BROWN JR., et al.,
      et al.,
10

11           Defendants.

12    ___________________________/

13

14

15

16                                ---o0o---

17

18                          REPORTER'S TRANSCRIPT

19              RE:   EXCERPT OF EVIDENTIARY HEARING - Day 1

20                            JUNE 19TH, 2013

21

22                               ---o0o---

23

24

25    Reported by:                    CATHERINE E.F. BODENE,
                                      CSR. No. 6926


                          [6/19/2013] DSH Hearing June 19
         Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 17 of 59
                                                                                  26

     1             MR. NOLAN:     Not unless the Court would like it -- Oh.

     2             THE COURT:     It is not your business.

     3             MS. VOROUS:    No.   Defendants do not, Your Honor.

     4             THE COURT:     You may proceed, Mr. Nolan.

     5             MR. NOLAN:     Also I just want to point out that the

     6    paragraphs in Dr. Stewart's declaration in the termination

     7    proceedings that concern DSH are paragraphs 51 to 56, 377 to

     8    391, 398 to 408, 411 to 451.

     9                            DIRECT EXAMINATION

    10    BY MR. NOLAN:

    11    Q.       Dr. Stewart, your report discusses problems with

    12    premature discharges from inpatient care at Department of

    13    State Hospitals' programs and with the quality of care in DSH

    14    hospital programs.      Why are these serious problems?

    15    A.       Well, they're serious problems in that hospital-based

    16    care in a given system is where the sickest patients go to

    17    receive care.

    18             THE COURT:     Sixth?

    19             THE WITNESS:    Sickest.

    20             Most impaired, Your Honor.     Excuse me.

    21             THE COURT:     That's all right.   I just didn't hear

    22    you.

1   23             THE WITNESS:    You can liken it to a medical hospital

    24    where the sickest patients would go to something like the

    25    intensive care unit.



                             [6/19/2013] DSH Hearing June 19
          Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 18 of 59
                                                                                   27

      1               In a psychiatric system the inpatient hospital

      2    programs are where the people that are suicidal, that due to

      3    mental illness are suicidal, a danger to others, and are

      4    gravely disabled, such as not eating or drinking properly,

      5    and need to receive this level of care.

      6    BY MR. NOLAN:

I2    7    Q.         In your report you discuss the problem of premature

      8    returns, premature discharges from DSH hospitals.

      9               How did you learn about this problem?

     10    A.       As you're aware, I did a number of tours of five

     11    facilities; Salinas Valley, the State Prison Sacramento,

     12    Lancaster, R.J. Donovan and San Quentin.     In each one of

     13    these facilities I toured and spent a lot of time in the

     14    mental health crisis bed unit areas.

     15             There, speaking with staff, the staff brought up to

     16    me, when I asked about the patients that they were taking

     17    care of in the mental health crisis bed units, that the staff

     18    were complaining that many of these people had recently been

     19    treated at the Department of State Hospital facilities,

     20    either intermediate care facilities or acute facilities, and

     21    had been sent back to the facility.

     22             THE COURT:   Sent back to?

     23             THE WITNESS:   To the state prison, Your Honor, from

     24    the DSH.    And that the clinicians found that these

     25    individuals were in a similar psychiatric condition that they



                               [6/19/2013] DSH Hearing June 19
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 19 of 59
                                                                              28

 1    had when they were sent.    So they were unable to be housed in

 2    the general housing units, in the Ad. Seg. Units, et cetera.

 3    So they had to house them, for their own safety, in the

 4    mental health crisis bed units.

 5             And then shortly thereafter, they were re-referred

 6    back to the Department of State Hospital.     And this

 7    occurred -- this occurred in every mental health crisis bed

 8    unit I toured in the five facilities that I mentioned.

 9    Q.       Doctor, did you interview and evaluate some

10    individuals who fall into this category of "Individuals

11    Prematurely Discharged"?

12    A.       Yes.   And then as part of my tour in the mental

13    health crisis bed, I did spend time and had these particular

14    patients pulled out.   And I interviewed them, and I had the

15    opportunity to review their records also.

16    Q.       Do you recall how many individuals you evaluated who

17    were in this category of recently returned from Department of

18    State Hospitals and going back?

19    A.       In my tours that occurred at the end of January,

20    beginning of February, there were six individuals who had

21    recently been discharged from the state hospital, had been

22    returned to the sending institutions, and at the time -- at

23    that time CDCR staff, not myself, but CDCR had determined

24    that they needed to be sent back to the state hospital.      And

25    they were being housed in the mental health crisis beds.



                         [6/19/2013] DSH Hearing June 19
          Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 20 of 59
                                                                                   49

      1             So they were getting -- they confirmed they were

      2    getting maybe five hours a week, which was later brought up

      3    with both Dr. Brim and Dr. Badeaux's declaration and in their

      4    deposition testimony.

      5    Q.       Doctor, I want to call your attention to the Exhibit

      6    D in your binder.    These are photographs that were attached

      7    to your declaration, Docket 4381 at pages 245 through 247 --

      8    I'm sorry -- through 250.

      9             And it's appendix UU, VV and WW and XX, photographic

     10    appendixes.

     11             Does this capture what the rooms looked like when you

     12    were touring?

     13    A.       Yes.   The first two photos are of the permanent unit

     14    and the last two are of the temporary unit.     See, this is

     15    exactly how they were.    They were empty.

     16             Sometimes when we go on tours, we take pictures of

     17    the units, we have to move patients out for confidentiality

     18    reasons.   But there was no reason to do that in the pictures

     19    because there was nobody getting any treatment.

I3   20    Q.       In your opinion, Doctor, is five hours a week of

     21    therapeutic group activity sufficient for patients at the

     22    intermediate level of care?

     23    A.       I want to go back to this.   These are the most

     24    severely ill people in the system.    They're in the hospital

     25    where every moment of their waking hours should be



                               [6/19/2013] DSH Hearing June 19
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 21 of 59
                                                                              50

 1    therapeutic in nature, from the time they get up to the time

 2    they go to bed.   And these people were getting around five

 3    hours a week.

 4             In the next lower level of care in the CDCR system,

 5    which is EOP, the program guide calls for a minimum of ten

 6    hours of treatment.

 7             So this thing was all turned upside down.    From the

 8    lower level, from a referring level to the hospital where

 9    you're supposed to get more care, they ended up getting less.

10    So to answer your question, five hours is very inadequate in

11    my opinion.

12    Q.       Do you have an opinion about what level of treatment

13    should be provided in an intermediate inpatient care program?

14    A.       I believe that, as I was saying, the entire day

15    should be therapeutic.    People need to be out of their cells,

16    they need to be attending recreation or therapy groups,

17    meeting with clinicians, meeting with therapists, maybe even

18    just going to yard, these sorts of things.

19             So given that, you know, a fair estimate would be 40

20    hours a week of some sort of activity, including recreation,

21    including yard time.

22    Q.       So tab E in the exhibit binder that I have given you

23    is a declaration previously filed by defendants in this case

24    in September of 2010.    It was Docket 3913-3.   The document is

25    a declaration by Victor Brewer.



                         [6/19/2013] DSH Hearing June 19
         Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 22 of 59
                                                                                  69

     1              THE WITNESS:    You're right, Your Honor.

4    2              THE COURT:     Is it your view -- I'm asking you, not

     3    telling you, I want to make clear, you're the expert, not

     4    me -- is it your view that any time somebody is sent to the

     5    hospital, that's an indication of a requirement for urgent

     6    care and something must be done relatively early in order to

     7    ensure that something like the suicide doesn't occur?

     8              THE WITNESS:    Yes, Your Honor.

     9              THE COURT:     Is that an ideal requisite or is that

    10    something that is realistically what happens in hospitals?

    11              THE WITNESS:    I think it is very realistically what

    12    happens in hospitals.

    13              THE COURT:   Other than prison hospitals?

    14              All right.   Thank you.

    15    BY MS. VOROUS:

    16    Q.        Doctor, isn't it correct that you don't have any

    17    knowledge what treatment that this inmate was receiving prior

    18    to being cleared for programming?

    19    A.        What I do know is that for the three weeks there, the

    20    only thing that was pointed out as far as treatment that he

    21    received was the two groups, the one the night before he hung

    22    himself and the one the morning before he hung himself.

    23    Q.        Doctor, would you look at page 9 of the suicide

    24    report.

    25    A.        Yes.



                             [6/19/2013] DSH Hearing June 19
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 23 of 59
                                                                              70

 1    Q.        Please refer to the last paragraph on page 9 that

 2    begins with the word "During" and continues on "the first two

 3    weeks."

 4              If you look further down in that paragraph, isn't it

 5    correct that at the very least he was seen by his treatment

 6    team for 72 hours and a seven day team meeting?

 7    A.        That's what it says, yes.

 8    Q.        Doctor --

 9              THE COURT:   I'm sorry.   I don't have any idea what

10    those words mean.      Do those words mean -- (Reading:)

11              During his orientation period he was described as

12              pleasant and frequently asked staff for books.     He

13              has been seen by his treatment team for 72 hours and

14              seven-day team meetings.

15              (Reading concluded.)

16              Do you know what that means?

17              THE WITNESS:   How I understand what that is, Your

18    Honor, is that within 72 hours the treatment team would meet

19    with the patient to have --

20              THE COURT:   So they would have one meeting?

21              THE WITNESS:   One meeting.   Then have another meeting

22    at the end of seven days.

23              THE COURT:   Excuse me, Miss Vorous.    I'm just trying

24    to read and understand it.

25              He was seen by his treatment team.     Doesn't that



                            [6/19/2013] DSH Hearing June 19
          Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 24 of 59
                                                                                   71

      1    indicate to you there was a treatment team?

      2             I don't know what it means, but there was something

      3    called the "treatment team"?

      4             THE WITNESS:    Yes.

      5             THE COURT:     Do you have any idea what that means?

      6             THE WITNESS:    The treatment team, as I understand it

      7    from reading the records of other cases, it includes a

      8    psychiatrist, as well as other members of the staff that

      9    would provide -- that work in that particular unit that

     10    provides some sort of care.

I5   11             THE COURT:   And as far as you can tell what that

     12    means is he met with them once -- met once within 72 hours;

     13    is that correct?

     14             Is that the same thing?

     15             THE WITNESS:    He met with them for a 72 hour and

     16    seven day team meeting.

     17             Now, we don't know exactly when that occurred, but

     18    they're calling it so I'm assuming this was within the 72

     19    hours, the first meeting, then seven days -- within seven

     20    days for the second meeting.

     21             THE COURT:   In your opinion would that be sufficient

     22    for somebody who was being hospitalized for acute care?

     23             THE WITNESS:    No, Your Honor, it isn't, to answer

     24    your question.

     25             THE COURT:   Tell me what else.



                              [6/19/2013] DSH Hearing June 19
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 25 of 59
                                                                              72

 1             THE WITNESS:   When a person first comes into the

 2    hospital, they need to be met at the door almost.     Once

 3    they're processed and made sure that, you know, they have the

 4    clothing and whatever, assigned to a room, they need to be

 5    seen then for an initial assessment to make sure that they're

 6    not at risk or what is going on with them or what kind of

 7    meds, all these sort of things.

 8             They need to be met initially by, at a minimum, a

 9    psychiatrist and probably members of the nursing staff or




      -
10    other members of the staff that are there so you can get an

11    idea.

12             And then once you have the person in the facility,

13    and you get some initial idea of what is going on, based on

14    what the initial eval included and reviewing the records,

15    then you may have a little more leisurely time to have a more

16    comprehensive team meeting.

17             So if they wish to initiate treatment right away,

18    when he comes in, which they should, then they want to wait

19    for three days to have a more comprehensive treatment

20    meeting, then I don't see anything wrong with that.

21             But they need to be seen immediately when they step

22    in the door, and the treatment needs to begin right then.

23             THE COURT:   In an ideal situation that may be the

24    most desirable procedure, but you're not in an ideal

25    situation.   You're in a prison situation, a prison hospital,



                         [6/19/2013] DSH Hearing June 19
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 26 of 59
                                                                              73

 1    but still a prison situation.    Do you believe that by virtue

 2    of that some other procedure would be acceptable?

 3             THE WITNESS:   Given that it is in a prison hospital,

 4    Your Honor, no, I don't.    Because what they basically

 5    admitted to here is that for three days this guy was on his

 6    own.    And fortunately nothing bad happened during that

 7    three-day period, but it wasn't because of anything the staff

 8    did.    They had no idea what was going on with this guy for

 9    the first three days.

10             He needed -- in any hospital setting, be it a prison

11    hospital or at the university hospital, when the people come

12    into the room, come into the hospital, they're seen initially

13    so that the staff, especially the psychiatrist, has an idea

14    of what's going on with the person and can initiate a

15    treatment plan that is then subject to modification when they

16    see him more thoroughly, maybe a couple days later.

17             THE COURT:   You may proceed, Miss Vorous.

18    BY MS. VOROUS:

19    Q.       Dr. Stewart, I would like to clarify the record, if I

20    may.

21             The question that you were asked related to acute

22    care.   The Salinas Valley Psychiatric Program is an

23    intermediate care facility, correct?

24    A.       It is intermediate care.   I was referring to

25    hospital-based care.



                         [6/19/2013] DSH Hearing June 19
          Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 27 of 59
                                                                                   78

      1    A.       (Reading:)

      2             The delay in transfer to the Department of State

      3             Hospital Salinas Valley may have frustrated him, but

      4             certainly the delay in his ability to program out of

      5             his cell aggravated him.   Inmate A had been

      6             programming on the yard at State Prison Sacramento,

      7             but when transported to DSH Salinas Valley, he

      8             was placed alone in his cell and was not allowed to

      9             program as he had at Sacramento.

     10             (Reading concluded.)

     11             Do you wish me to continue?

     12    Q.       One more sentence.

     13    A.       (Reading:)

     14             This was compounded by the one week delay of the ICC.

     15             (Reading concluded.)

I6   16    Q.       So Doctor, in your opinion what would be an

     17    appropriate time to start group treatment and out-of-cell

     18    treatment for this individual?

     19    A.       I think after you have your initial assessment of him

     20    and the initial treatment plan and whatever custody things

     21    need to occur, they need to occur in that same time frame

     22    simultaneously.   And the treatment should begin, you know,

     23    literally the same day or the next day at the latest.

     24             MR. NOLAN:   Thank you, Doctor.

     25             THE COURT:   Further cross, ma'am?



                              [6/19/2013] DSH Hearing June 19
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 28 of 59


 1                        REPORTER'S CERTIFICATE

 2                                ---o0o---

 3
      STATE OF CALIFORNIA )
 4    COUNTY OF SACRAMENTO )

 5

 6
               I certify that the foregoing is a correct transcript
 7
      from the record of proceedings in the above-entitled matter.
 8

 9

10                    IN WITNESS WHEREOF, I subscribe this
      certificate at Sacramento, California.
11

12

13       /S/_Catherine E.F. Bodene_________________________
             CATHERINE E.F. BODENE, CSR NO. 6926
14           Official United States District Court Reporter

15

16

17

18

19

20

21

22

23

24

25



                     [6/19/2013] DSH Hearing June 19
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 29 of 59




              EXHIBIT C
                                                                              1
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 30 of 59



1                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
2                                       --o0o--

3       RALPH COLEMAN, ET AL,             )   Docket No. 90-CV-520
                                          )   Sacramento, California
4                         Plaintiffs,     )   October 23, 2020
                                          )   9:24 a.m.
5                   v.                    )
                                          )
6       GAVIN NEWSOM, ET AL.,             )   Re: Evidentiary Hearing
                                          )
7                         Defendants.     )

8                             TRANSCRIPT OF PROCEEDINGS
                      BEFORE THE HONORABLE KIMBERLY J. MUELLER
9                           UNITED STATES DISTRICT JUDGE

10      APPEARANCES (Via Zoom):

11      For the Plaintiffs:         ROSEN BIEN GALVAN & GRUNFELD, LLP by
                                    MR. ERNEST GALVAN
12                                  MR. MICHAEL BIEN
                                    MS. LISA ADRIENNE ELLS
13                                  MR. THOMAS NOLAN
                                    50 Fremont Street, 19th Floor
14                                  San Francisco, CA 94105

15                                  MS.   JESSICA WINTER
                                    MS.   AMY XU
16                                  101   Mission Street, Sixth Floor
                                    San   Francisco, CA 94105
17
             (Appearances continued next page.)
18
                           JENNIFER COULTHARD, RMR, CRR
19                            Official Court Reporter
                              501 I Street, Suite 4-200
20                             Sacramento, CA 95814
                               jenrmrcrr2@gmail.com
21                                  (530)537-9312

22                Mechanical Steno - Computer-Aided Transcription

23

24

25
                                                                              2
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 31 of 59



1       APPEARANCES (Via Zoom Cont'd)

2       For the Defendant:          OFFICE OF THE ATTORNEY GENERAL by
                                    MR. KYLE ANTHONY LEWIS
3                                   MR. ADRIANO HRVATIN
                                    MS. ELISE THORN
4                                   MS. MONICA ANDERSON
                                    MS. NAMRATA KOTWANI
5                                   455 Golden Gate Avenue, Suite 11000
                                    San Francisco, CA 94102
6
                                    OFFICE OF THE ATTORNEY GENERAL by
7                                   MR. LUCAS L. HENNES
                                    1300 I Street, Suite 125
8                                   Sacramento, CA 94244

9
        Also Present:               MATTHEW LOPES
10                                  Special Master
                                    HAVEN GRACEY
11                                  Law Clerk for Chief Judge Mueller

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                              43
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 32 of 59
                           Dr. Warburton - Direct by Hennes

1       psychiatric facilities that take patients from the most

2       vulnerable institutions in our state, we just needed that time

3       to build up that response so that we could start safely

4       admitting people again.

5       Q    Dr. Warburton, do you consider yourself a public health

6       expert?

7       A    I am certainly more of one now than I was in March, but I

8       rely heavily on the public health experts that we have in our

9       own facilities as well as those at the California Department of

10      Public Health.     I am a forensic psychiatrist.

11      Q    Before getting into DSH's specific guidelines for transfer,

12      I'd like to talk a little bit -- just take a step back and talk

13      a little bit about the Coleman patients that DSH admits to its

14      care.    Can you describe the criteria for Coleman patients that

15      are admitted to be treated at DSH?

16      A    Well, it's ICF level of care, so things like psychotropic

17      medications, stabilization, development of coping skills.             If

18      people need certain types of consultation or long term 24-hour

19      care, they come to us for ICF treatment.

20      Q    So is this an acute level of care?

21      A    No.   Psychiatric patients within the Department of

22      Corrections who need acute level of care go to their crisis

23      beds and/or their acute level of care.

24      Q    And are you currently involved in the process for

25      transferring inmates from the Department of Corrections during
                                                                              258
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 33 of 59
                             Dr. Stewart - Direct by Nolan

1       Dr. Stewart may state his opinion in response to questions in

2       that field.

3                   MR. NOLAN:   Thank you, Your Honor.

4       BY MR. NOLAN:

5       Q    Dr. Stewart, what issues have you been asked to provide an

6       expert opinion about for today's hearing?

7       A    I was asked to offer opinions about whether any of the 55

8       patients that are awaiting transfer to DSH facilities are

9       experiencing any clinical harm as well as are they receiving

10      adequate care during this waiting period?

11      Q    Dr. Stewart, did you come to a opinion regarding these

12      issues?

13      A    Yes.   After my initial review, I came to the opinion that

14      all 55 certainly are seriously mentally ill, and I agree with

15      the CDCR clinicians that they all require inpatient treatment

16      and further opinions were that they're not receiving adequate

17      care during this waiting period and they are not receiving

18      equivalent care in their current situations as they would

19      receive in a DSH facility.

20      Q    Dr. Stewart, do patients who need inpatient care need to be

21      given that level of care quickly?

22      A    Yes.

23      Q    Why is that?

24      A    Well, delays cause harm and suffering and sometimes this

25      harm can be irreparable.       For example, in the scientific
                                                                              259
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 34 of 59
                             Dr. Stewart - Direct by Nolan

1       literature or psychiatric literature, it's very clear that

2       delaying aggressive treatment for major depressive disorders

3       puts the patient at higher risk for developing Alzheimer's

4       disease sometime in the future.        And the literature is also

5       clear that in the absence of progressive treatment for

6       psychotic symptoms, meaning if you allow a person to remain

7       psychotic, it worsens the overall prognosis throughout the

8       lifetime of the patient in question.         Those are the potentially

9       irreparable harms.      But there's also a harm that the longer a

10      patient remains symptomatic and not receiving proper care, the

11      longer it will take for that person to be returned to a

12      baseline of mental health stability, and during that time

13      they're suffering harm.

14           And the last thing I just want to mention on suffering harm

15      is that when you have a patient at a level of care that's not

16      able to adequately manage that patient, it's likely that that

17      person will have behavioral manifestations of the mental

18      illness, resulting in things like assaults, fights, throwing

19      urine and feces at guards and other patients as well as

20      increase in self-injurious behaviors, and these sorts of issues

21      put both the patient at risk for harm as well as the staff and

22      other patients.

23      Q    Thank you, Dr. Stewart.      Dr. Stewart, when somebody is

24      referred and accepted for inpatient treatment at a hospital,

25      how soon should they be moved?
                                                                              264
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 35 of 59
                             Dr. Stewart - Direct by Nolan

1       BY MR. NOLAN:

2       Q    So based on this chart and your review of the treatment

3       plans, were you able to come to any initial opinions about this

4       group of 55 individuals waiting for a transfer?

5       A    Yes.   After my initial review, based on the data from this

6       spreadsheet regarding diagnoses and medications, I noticed that

7       there was some issues regarding diagnoses.          Sometimes there was

8       several unspecified diagnoses.        There was actually an example

9       of a contradictory diagnosis and there was also multiple

10      diagnoses, all of which raised a question in my mind about the

11      quality of care that a person's getting.

12           In addition, I looked at the medications and I found many

13      examples of very complex polypharmacy going on.           Sometimes

14      polypharmacy is the right treatment for patients, but based on

15      this initial review, it just raised a question in my mind about

16      what else is going on with these patients when they're being

17      treated, for example, with two different antipsychotic

18      medications or just, you know, a lot of patients were on four

19      and five different medications, so it was those areas that I

20      looked at.

21      Q    Dr. Stewart, if I could ask you what is the problem with

22      unspecified diagnoses?

23      A    Well, there's not a problem, per se, but an unspecified

24      diagnosis is -- say there's a whole list of psychotic

25      diagnoses, like schizophrenia, schizo-affective disorder.              But
                                                                              268
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 36 of 59
                             Dr. Stewart - Direct by Nolan

1       are more generally or broadly exemplary of all the 55 patients

2       that are awaiting transfer.

3       Q    And Dr. Stewart, can I ask you -- and how many examples did

4       you find?

5       A    Well, I found a large number and I eventually got the

6       number down to 11 knowing that we're limited in our time to

7       present to the Court and that I felt were exemplary of the

8       overall cohort of 55 patients waiting.

9       Q    And what documents did you review for those eleven?

10      A    I asked for their medical records for two months prior to

11      their referral to DSH and up to the present time or the most

12      current records that were available, and I looked further at

13      them.

14      Q    Dr. Stewart, what is persistent psychosis?

15      A    Say that again, please.

16      Q    What is persistent psychosis?

17      A    It's psychosis that continues to be present even in the

18      face of being treated with antipsychotic medication or other

19      types of medication.

20      Q    Did you see many examples of persistent psychosis among

21      the --

22      A    Yeah.

23      Q    -- patients you looked at?

24      A    Yes.

25      Q    What is the danger from persistent -- for a patient from
                                                                              269
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 37 of 59
                             Dr. Stewart - Direct by Nolan

1       persistent psychosis?

2       A    Well, as I mentioned earlier, untreated psychosis

3       contributes to a poorer prognosis overall in the lifetime of

4       the patient.     It is similar to like a seizure disorder.            You

5       don't allow patients to seize because the more they seize, the

6       more they will seize.      Same thing about psychiatric.       The same

7       thing has been studied with psychotic symptoms.           The more you

8       allow a patient to be psychotic, the more they will be

9       psychotic in the future and it will be harder to address those

10      persistent psychotic symptoms.

11      Q    And isn't an inpatient hospital the best place to address

12      persistent psychotic symptoms?

13      A    In my opinion, based on my experience working in various

14      correctional systems and observing various correctional

15      systems, persistent psychosis is an indicator for the need of

16      inpatient hospitalization and close monitoring.

17      Q    Okay.   What else did you find in your more detailed review

18      of the eleven cases you selected?

19      A    Well, again, there were antipsychotics; and yet, they

20      continued to have command auditory hallucinations that were

21      telling them to hurt themselves.        I had cases where people were

22      being treated with multiple medications and they had persistent

23      symptoms; not just auditory hallucinations but persistent

24      suicidal ideation, they had persistent self-injurious behaviors

25      and to the extent that some of the patients that I reviewed
                                                                              275
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 38 of 59
                             Dr. Stewart - Direct by Nolan

1       Q    Okay.   In the Bates numbering.

2            So let me just go to the page -- treatment plan.          So in

3       this section on, you know, higher-level-of-care considerations

4       do you see under the second paragraph where it says, "Summarize

5       treatment modifications," the last three sentences there where

6       it says, "Because it is not clear that patient will transfer to

7       the PIP-ICF any time soon, patient is also engaged in a plan to

8       meet the goals of ICF hospitalization within the next four

9       weeks in MHCB."     Do you remember reading that?

10      A    Yes.

11      Q    Dr. Stewart, is it possible for somebody to get -- receive

12      ICF care in a mental health crisis bed?

13      A    No, it is not.     I'm very familiar with mental health crisis

14      beds in correctional settings as well as inpatient care for the

15      correctional settings, and a patient cannot receive inpatient

16      equivalent care in a crisis bed.

17      Q    What are the features of an inpatient setting that a mental

18      health crisis bed does not have?

19      A    Well, it allows the patient to be part of the milieu that

20      the psychiatrist and the rest of the staff, nursing staff,

21      et cetera, can observe and monitor.         This is especially

22      important for diagnostic clarification as well as we're doing

23      these -- hopefully we're doing these nuanced medication

24      monitoring in adding new medication or removing medication.

25      That can only happen in the inpatient setting.          It really
                                                                              305
     Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 39 of 59



1                                C E R T I F I C A T E

2

3            I certify that the foregoing is a true and correct

4       transcript of the record of proceedings in the above-entitled

5       matter.

6
        /s/ JENNIFER L. COULTHARD                   November 2, 2020
7
                                                           DATE
8

9       JENNIFER L. COULTHARD, RMR, CRR
        Official Court Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 40 of 59




              EXHIBIT D
            Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 41 of 59

Greg Gonzalez

From:                Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>
Sent:                Thursday, December 3, 2020 5:26 PM
To:                  Hockerson, Dillon@CDCR; Marc Shinn-Krantz; Melissa Bentz; Stafford, Carrie@CDCR; CDCR OLA
                     Coleman CAT Mailbox; Rashkis, Sean@DSH-S; Nina Raddatz; Christine Ciccotti; Kent,
                     Kristopher@DSH-S; Adriano Hrvatin; Damon McClain; Elise Thorn; Kyle Lewis; Lucas Hennes; Tyler
                     Heath; Ryan Gille; Namrata Kotwani
Cc:                  Coleman Special Master Team; Coleman Team - RBG Only; Steve Fama
Subject:             RE: Coleman: Renewed Information Request Re Inpatient Transfers; Request for Two Prompt
                     Transfers from CMF MHCB [IWOV-DMS.FID6429]
Attachments:         IRU Data Waitlist and Admissions 12.3.2020.pdf


Marc,

Please find attached point in time waitlist data, broken out by referred level of care. The last section includes a list of
patients transferred externally over the past six months. Please note that this data is point in time and not validated
between HCPOP and IRU, as is the practice more monthly court filings, and is provided on an expedited basis in order to
give the parties as close to real time information as possible. Any discrepancies found in this data during the monthly
validation process will be corrected prior to court filing. Please also note that some patients on the referred list may
also be under consideration by their IDTTs for rescission. Finally, the ICF to ICF referral list should not be confused with
an LRH referral list as not all patients on the ICF to ICF referral list are necessarily being referred to a less restrictive
housing.


Nick Weber
Attorney
Department of Corrections & Rehabilitation
1515 S Street, Suite 314S
Sacramento, CA 95811‐7243


CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review,
use or disclosure is prohibited and may violate applicable laws including the Electronic Communications
Privacy Act. If you are not the intended recipient, please contact the sender and destroy all copies of the
communication.



From: Hockerson, Dillon@CDCR <Dillon.Hockerson@cdcr.ca.gov>
Sent: Thursday, December 3, 2020 3:34 PM
To: Marc Shinn‐Krantz <MShinn‐Krantz@rbgg.com>; Weber, Nicholas@CDCR <Nicholas.Weber@cdcr.ca.gov>; Bentz,
Melissa@CDCR <Melissa.Bentz@cdcr.ca.gov>; Stafford, Carrie@CDCR <Carrie.Stafford@cdcr.ca.gov>; CDCR OLA
Coleman CAT Mailbox <OLAColemanCAT@cdcr.ca.gov>; Rashkis, Sean@DSH‐S <Sean.Rashkis@dsh.ca.gov>; Raddatz,
Antonina@DSH‐S <Antonina.Raddatz@dsh.ca.gov>; Christine Ciccotti <Christine.ciccotti@dsh.ca.gov>; Kent,
Kristopher@DSH‐S <Kristopher.Kent@dsh.ca.gov>; Adriano Hrvatin <Adriano.Hrvatin@doj.ca.gov>; Damon McClain
<Damon.McClain@doj.ca.gov>; Elise Thorn <Elise.Thorn@doj.ca.gov>; Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Lucas
Hennes <Lucas.Hennes@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>; Ryan Gille <Ryan.Gille@doj.ca.gov>;
Namrata Kotwani <Namrata.Kotwani@doj.ca.gov>
                                                              1
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 42 of 59
            Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 43 of 59
Raddatz, Antonina@DSH‐S <Antonina.Raddatz@dsh.ca.gov>; Christine Ciccotti <Christine.ciccotti@dsh.ca.gov>; Kent,


                      ------==--=---
Kristopher@DSH‐S <Kristopher.Kent@dsh.ca.gov>; Adriano Hrvatin <Adriano.Hrvatin@doj.ca.gov>; Damon McClain
<Damon.McClain@doj ca gov>; Elise Thorn <Elise Thorn@doj ca.gov>; Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Lucas
Hennes <Lucas.Hennes@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>; Ryan Gille <Ryan.Gille@doj.ca.gov>;
Namrata Kotwani <Namrata.Kotwani@doj.ca.gov>

                                    ==                             ==
Cc: Coleman Special Master Team <ColemanSpecialMasterTeam@rbgg.com>; Coleman Team ‐ RBG Only
<ColemanTeam‐RBGOnly@rbgg.com>; Steve Fama <sfama@prisonlaw.com>
Subject: Coleman: Renewed Information Request Re Inpatient Transfers; Request for Two Prompt Transfers from CMF
MHCB [IWOV‐DMS.FID6429]

CAUTION: This email originated from outside of CDCR/CCHCS. Do not click links or open attachments unless you recognize the
sender and know the content is safe.



Dear OLA Team,

Plaintiffs write to state our deep concern regarding the ongoing and widespread delays in transfers to inpatient care and
to again ask for related information about Coleman class members. At the November 10, 2020 Task Force meeting,
Defendants committed to provide a list of the names and CDCR numbers of patients awaiting transfer to a PIP or DSH,
including LRH moves, their lengths of time waiting, and their needed level of care. Defendants have previously reported
there are about 300‐400 people systemwide awaiting transfer to a PIP or DSH. See Sixth Joint Task Force Report ECF
6895 at 6 (as of the week of September 21‐27, 2020, a total of 66 patients with pending acute referrals and 303 patients
with pending ICF referrals). But Defendants have never provided a list of the individual patients. Also at the November
10, 2020 Task Force meeting, Defendants repeated their prior commitment to provide a list of all emergency transfers
that have been made from a closed institution to a PIP over the last six months. On November 16, 2020, we wrote to
follow up on Defendants’ commitments to provide those two lists, and other commitments. At the November 17, 2020
Task Force meeting, Defendants again committed to provide this information, as memorialized in Plaintiffs’ November
18, 2020 Commitments letter. (Attached here for reference). But we still have not received it. This information is
critical to our ability to perform our role as class counsel, and we are entitled to it. Defendants have previously stated
that they routinely track this information and have ready access to it. Please provide it.

We also write to raise concerns about two specific class members at CMF who we understand to be among the
hundreds of class members awaiting inpatient care. We ask that each be promptly transferred to ICF care, which can be
accomplished through internal movement at CMF. Ms.                                ) has been at the MHCB at CMF since
June 17, 2020, when she was admitted due to suicidal ideation and being deemed a danger to herself. Despite being



                                                                                     -
discharged to EOP on June 26, 2020, Ms.           remained in the MHCB for months until her symptoms deteriorated to
the point that she was referred to the ICF level of care on October 28, 2020. Ms.         still remains in the MHCB,
where she has been housed for nearly six months. Recent clinical notes document that Ms.              is experiencing
“unprecedented sudden intense depression, accompanied by suicidal ideation” and state that she demonstrates a
pattern of “decompensating into suicidal depression without disclosing to anyone, indicating significantly increased risk
of successful suicide.” See 12/1/20 MHPC Progress Note. Clinicians agree that Ms.            needs the increased
monitoring and treatment available at the ICF level of care, yet she continues to be housed in the solitary and restrictive
environment of the MHCB.

Similarly, Mr.                        ) was first transferred to the MHCB nearly five months ago on July 8, 2020,
following a suicide attempt at MCSP. On July 18, 2020, Mr.           IDTT referred him to the ICF level of care. Mr.


-        treatment team has repeatedly referred him for transfer to ICF level of care at weekly IDTT meetings but he still
has not transferred. Mr.        continues to report to mental health staff that he wants to transfer out of the
MHCB. Clinical notes document “he is still frustrated that he remains housed in MHCB” and that Mr.            understands
“he may have to wait until ICC in January to be given an endorsement for another institution.” See November 20, 2020
MHPC Inpatient Progress Note. Notes from his November 24, 2020 IDTT indicate that he was finally endorsed for an


                                                               3
            Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 44 of 59
internal transfer to the CMF‐PIP, yet his latest IDTT notes from yesterday, December 1, 2020, show he still has not
transferred.

Please promptly and safely transfer Ms.         and Mr.        from the CMF MHCB to the CMF PIP (or a different
PIP). If this internal movement within CMF cannot be promptly accomplished for some reason, please explain why given
that Defendants routinely report that CMF PIP has dozens of vacant beds including in the most recently filed Inpatient
Census and Waitlist Report filed Nov. 16, 2020 (ECF No. 6956).

Thank you for your attention to these individual class members’ wellbeing, and please provide the requested
systemwide information promptly.

Best,
Marc

Marc J. Shinn-Krantz
ROSEN BIEN GALVAN & GRUNFELD LLP
101 Mission Street, Sixth Floor
San Francisco, CA 94105
(415) 433-6830 (telephone)
(415) 433-7104 (fax)
MShinn-Krantz@rbgg.com
Pronouns: he/him/his

CONFIDENTIALITY NOTICE: The information contained in this e-mail message may be privileged, confidential and
protected from disclosure. If you are not the intended recipient, any dissemination, distribution or copying is strictly
prohibited. If you think that you have received this e-mail message in error, please e-mail the sender at rbgg@rbgg.com

IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that this
communication is not intended by the sender to be used, and it cannot be used, for the purpose of avoiding penalties
under United States federal tax laws.




                                                            4
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 45 of 59




       NEW ACUTE REFERRALS AS OF
            DECEMBER 3, 2020
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 46 of 59
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 47 of 59

                             SAC        APP       24
                            CHCF        APP       23
                            KVSP        APP       23
                             LAC        APP       21
                            CHCF        APP       21
                            WSP         APP       21
                             SAC        APP       20
                             SAC        APP       17
                            CMF         APP       17
                            CMF         APP       17
                            CMC         APP       16
                            COR         APP       16
                            WSP         APP       15
                             RJD        APP       15
                            CMF         APP       13
                            CMC         APP       13
                             LAC        APP       13
                            CMF         APP       10
                            CMF         APP       10
                            MCSP        APP       10
                             LAC        APP       10
                            SAC         APP       9
                            SATF        APP       9
                             LAC        APP       9
                             SAC        APP       9
                            CMF         APP        9
                            CMC         APP        9
                             SAC        APP        3
                            CMF         APP        3
                            NKSP        APP        2
                             SAC        APP        2
                             SAC        APP        2
                             RJD        APP        2
                             SAC        APP        2
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 48 of 59




         NEW ICF REFERRALS AS OF
            DECEMBER 3, 2020
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 49 of 59
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 50 of 59

                            SATF        ICF      176
                            CMC         ICF      175
                             LAC        ICF      170
                             LAC        ICF      168
                             LAC        ICF      162
                            CMC         ICF      161
                             LAC        ICF      156
                             CIM        ICF      155
                            SAC         ICF      148
                            SATF        ICF      154
                            SAC         ICF      154
                             LAC        ICF      154
                             LAC        ICF      150
                             LAC        ICF      149
                             LAC        ICF      147
                             LAC        ICF      147
                             CIM        ICF      148
                            SATF        ICF      147
                            SATF        ICF      147
                            SAC         ICF      146
                            CMF         ICF      146
                            KVSP        ICF      143
                            SAC         ICF      142
                            COR         ICF      135
                             LAC        ICF      141
                            COR         ICF      141
                            SATF        ICF      140
                            CMC         ICF      140
                             LAC        ICF      139
                            KVSP        ICF      139
                            SATF        ICF      139
                            SATF        ICF      139
                            SATF        ICF      136
                             LAC        ICF      135
                            SAC         ICF      134
                             LAC        ICF      129
                            NKSP        ICF      129
                            CMF         ICF      133
                            MCSP        ICF      132
                            SAC         ICF      132
                            CMC         ICF      128
                            SATF        ICF      126
                             LAC        ICF      126
                             LAC        ICF      126
                            SAC         ICF      112
                            MCSP        ICF      125
                            MCSP        ICF      125
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 51 of 59

                            KVSP        ICF      125
                             SAC        ICF      125
                            SATF        ICF      122
                             LAC        ICF      122
                             CMF        ICF      122
                             CMC        ICF      120
                             LAC        ICF      115
                             SAC        ICF      119
                            SATF        ICF      113
                            SATF        ICF      113
                           RJD-LAC      ICF      112
                             CMF        ICF      112
                             CMC        ICF       92
                             LAC        ICF      107
                             COR        ICF      106
                             LAC        ICF      101
                             CMC        ICF      100
                             SAC        ICF       99
                            SATF        ICF       98
                             LAC        ICF       98
                            SATF        ICF       93
                            SATF        ICF       91
                             CMF        ICF       91
                             CMC        ICF       73
                             SAC        ICF       84
                             SAC        ICF       80
                            SATF        ICF       78
                             SAC        ICF       78
                            SATF        ICF       78
                             LAC        ICF       76
                             CMC        ICF       72
                             CMC        ICF       73
                             CMC        ICF       73
                             VSP        ICF       72
                            MCSP        ICF       72
                           LAC-RJD      ICF       70
                            SATF        ICF       71
                             LAC        ICF       70
                             SAC        ICF       69
                            SATF        ICF       66
                             CMF        ICF       66
                             COR        ICF       65
                             CMC        ICF       64
                             CMC        ICF       62
                             CMC        ICF       58
                              SQ        ICF       59
                             SAC        ICF       59
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 52 of 59

                             CMF        ICF       59
                             CMC        ICF       52
                             SAC        ICF       58
                            SATF        ICF       58
                             CMF        ICF       57
                             SAC        ICF       57
                            SATF        ICF       56
                             SAC        ICF       55
                             SAC        ICF       55
                            SATF        ICF       51
                            CHCF        ICF       51
                            MCSP        ICF       50
                             SAC        ICF       50
                             SAC        ICF       45
                            SATF        ICF       42
                             CMC        ICF       43
                            NKSP        ICF       38
                             COR        ICF       38
                             CMC        ICF       37
                             LAC        ICF       42
                             SAC        ICF       41
                             SAC        ICF       38
                            CHCF        ICF       35
                            SATF        ICF       37
                           LAC-RJD      ICF       36
                             CMC        ICF       36
                            NKSP        ICF       35
                             SAC        ICF       35
                             CMC        ICF       35
                            KVSP        ICF       35
                             CMF        ICF       35
                             CMF        ICF       35
                             CMC        ICF       31
                             LAC        ICF       30
                             LAC        ICF       30
                            CHCF        ICF       21
                             LAC        ICF       20
                             LAC        ICF       23
                             VSP        ICF       28
                           LAC-RJD      ICF       20
                             LAC        ICF       23
                            MCSP        ICF       24
                             CMF        ICF       24
                             CMF        ICF       24
                             CMC        ICF       23
                             VSP        ICF       23
                            CHCF        ICF       21
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 53 of 59

                            CHCF        ICF       17
                             LAC        ICF       17
                             VSP        ICF       16
                             SAC        ICF       16
                             RJD        ICF       16
                             SAC        ICF       16
                             CIW        ICF       10
                            CMC         ICF       15
                            KVSP        ICF       10
                             VSP        ICF       13
                             RJD        ICF       14
                            KVSP        ICF       13
                            CMF         ICF       10
                            CMF         ICF       10
                            CMF         ICF       10
                            CMF         ICF       9
                            CMF         ICF       9
                             VSP        ICF       9
                             CIM        ICF       9
                            CMF         ICF       9
                            CMF         ICF       9
                            SVSP        ICF       9
                            CMF         ICF       8
                            WSP         ICF       8
                            SATF        ICF       3
                            COR         ICF       3
                            SVSP        ICF       3
                             SAC        ICF       1
                            CMC         ICF       1
                            CMC         ICF       1
                             SAC        ICF       1
                             CIM        ICF       1
                             RJD        ICF       1
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 54 of 59




          ICF TO ICF REFERRALS AS OF
               DECEMBER 3, 2020
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 55 of 59
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 56 of 59




    ACUTE TO ICF REFERRALS AS OF
          DECEMBER 3, 2020
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 57 of 59
Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 58 of 59




       ICF TO ACUTE REFERRALS AS OF
              DECEMBER 3, 2020
    Case 2:90-cv-00520-KJM-DB Document 6975-1 Filed 12/07/20 Page 59 of 59


                                                       Total Days
                                  Ref CDCR            since COVID
CDCR#   LAST NAME-FIRST INITIAL               APP/ICF
                                   Facility              Hold /
                                                        Complete

                                  SVSP-PIP     APP        111
